Walker, J.
The State courts are bound to take judicial notice of the existence of the Federal courts; it is also supposed that they will know something of the laws of Congress, though not generally called on to administer them. We know officially that there was a General Bankrupt Law passed on the 2d of March, 1867.
*14This law provides for the office of assignee in every case of bankruptcy, and the acts of such officer cannot be collaterally impeached in the State courts. There was no error in the judgment of the court admitting in evidence the assignee’s bill of sale, to prove the transfer of the account sued on to the intervener. The fact being admitted that Swartz, the plaintiff) had been adjudged a bankrupt, the court might presume the appointment of an assignee, and the sale by him of the assets of the bankrupt; and the bill of sale was competent evidence to prove that the claim had been transferred to Henry Swartz, the interven or, and this evidence was sufficient, even in the absence of E. Swartz’s testimony.
We can see no legal objection to the admission of the evidence of E. Swartz. The. facts to be proven were not of such a nature as to make it necessary to resort to record evidence. Assignees in bankruptcy are public officers whose appointment must at least be approved by the judge of the Federal District Court. (Section 14, General Bankrupt Law, B. R. L.) It is not necessary, in many instances, to provee the official character of public officers. (1 Phil. on Ev., 592 et. seq., and Note 173.)
It was not necessary to prove an order of the District Court, directing the assignee to sell the bankrupt’s assets. (Bump, page 303, Note B.)
The intervener, having become the purchaser of the claim sued on, could prosecute the suit in his own name, or there might be judgment in favor of the plaintiffs for his use. Whichever mode might be adopted could not injuriously affect the appellants; they doubtless owed the debt, and it can matter nothing to them, if they intend an honest payment, to whom they made it.
The plea in abatement was properly overruled; the intervenor had a right to maintain the suit in a court of equitable jurisdiction, on proof of his equitable interest in the account. (Devine v. Martin, 15 Texas, 30.)
The verdict in this case is for the" plaintiff. The judgment is for the intervenor; but the jury evidently understood their *15verdict to be for the intervener, who had become the plaintiff in the ease, taking the place of the original plaintiff, by order of the court on his prayer of intervention. The record might have appeared more regular had the verdict been for the intervenor eo nomine.
We find no irregularities upon this record which call for a reversal of the judgment.
The judgment of the District Court is therefore affirmed.
Affirmed.